Citation Nr: 1132454	
Decision Date: 09/02/11    Archive Date: 09/12/11

DOCKET NO.  09-50 848	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, Hawaii


THE ISSUE

Entitlement to service connection for a psychiatric disorder, to include depressive disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. J. Houbeck, Associate Counsel


INTRODUCTION

The Veteran had active service from September 1975 to August 1976.

This matter arises before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Honolulu, Hawaii, which denied the claim on appeal.

In May 2011, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge with respect to the issue on appeal.  The transcript of the hearing is associated with the claims file and has been reviewed.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran claims that he began to experience feelings of extreme anger and irritability and thoughts of harming others while in service.  Specifically, the Veteran has indicated that he very much enjoyed his first duty assignment onboard the U.S.S. Harlan County, but when he was sent to Naval Station Great Lakes that he began to experience feelings of anger and violence.  After a thorough review of the Veteran's claims file, the Board has determined that the claim must be remanded.

VA has an obligation to associate all relevant records with the claims file of a veteran, and a heightened duty when it comes to obtaining records in the possession of another Federal Agency.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2010).  In this case, the Veteran claims that he may have received a medical discharge from service, due to his psychiatric symptoms in July 1978.  Specifically, the Veteran indicates that he sought treatment for the above-noted complaints and was provided a treatment record wherein the examining treatment provider diagnosed a personality disorder and recommended discharge from service.  Approximately one month later the Veteran was discharged without explanation.  He further testified that after he left service in 1976 he first sought psychiatric care in 2008 at the VA.

The Veteran's service treatment records include a September 1975 Report of Medical History wherein the Veteran denied frequent trouble sleeping, depression or excessive worry, or nervous trouble.  A contemporaneous medical examination indicated a normal psychiatric evaluation.  In July 1978, however, the Veteran requested to see a psychiatrist and reported that he was feeling like crying, as well as being nervous and tense.  In addition, he stated that he could not get used to the navy and wanted to get out.  One month later, the Veteran was discharged.  At his August 1978 separation examination, there was no indication of psychiatric complaints or diagnoses.  In his contemporaneous Report of Medical History, the Veteran again denied frequent trouble sleeping, depression or excessive worry, or nervous trouble of any sort.  At his hearing the Veteran and his representative asserted that the personnel records should be obtained and may help his claim.  It was related that there was no event, no trauma in service to cause his problems, but after he met with a psychiatrist in service he was discharged.  

The Board notes that the available service treatment records do not include any medical professional's recommendation for medical discharge or other indication of the basis for the Veteran's discharge.  Based on the service treatment record noting psychiatric symptoms in close proximity to his service discharge and the Veteran's contentions that a psychiatrist recommended that he be medically discharged from service, a remand is necessary to afford the RO/AMC the opportunity to seek the Veteran's personnel records to determine whether any information pertinent to the nature of his discharge is of record.  Specifically, the personnel records should be considered for evidence of a psychiatric disorder that was caused or aggravated by his military service.




Accordingly, the case is REMANDED for the following action:

1. The RO should contact the National Personnel Records Center (NPRC) and request complete service personnel records corresponding to the Veteran.  The RO/AMC must continue its efforts to locate such records until it is reasonably certain that such records do not exist or that further efforts to obtain those records would be futile.  In the event the RO/AMC is unable to obtain the records, a written statement to that effect should be included in the record and the RO/AMC must ensure compliance with the provisions of 38 C.F.R. § 3.159(e) by providing the Veteran with appropriate notice.

2.  After the above is complete, if additional records are received, conduct any additional development considered necessary to include a psychiatric examination and then readjudicate the Veteran's claim.  If the claim remains denied, issue a supplemental statement of the case (SSOC) to the Veteran and his representative, and they should be given an opportunity to respond, before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
STEVEN L. COHN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


